Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action dated 10-8-20 should have been a Final Rejection.  This action is being issued in place of the Non-Final mailed 10-8-20.  The amendment filed 12-23-20 has not been entered since it was technically filed after a Final Action.
Election/Restrictions
Newly submitted claims 1,2,4,8-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims, namely claim 1, is now drawn to a two-step method of dressing a cloth AND polishing a wafer. The claims further include additional method step of ‘polishing the wafer.’
This new set of claims of a ‘method for dressing a cloth and polishing a wafer’ is independent and distinct from the original claims of a ‘method of dressing a polishing cloth’ because (1) the original claims have a materially different mode of operation of dressing a cloth that is a separate function from polishing a wafer that results in a separate effect of the polishing cloth; (2) the original claims do not include the scope of polishing a wafer; and (3) the invention of the original claims is not an obvious variant of new claims. See MPEP § 806.05(j).  
Adding the method of polishing a wafer totally changes the scope of the invention and adds the increased scope of search and examination for the new invention which adds a serious and unnecessary burden on Examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1,2,4,8-21  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation ‘until the cloth becomes suitable for polishing a wafer’ is unclear and does not have support in the specification.  What determines ‘suitability?’  There is no disclosure relating to ‘suitability for polishing’ in the original disclosure. Also, line 12, the ‘reversing direction of rotation of the plate’ and then the phrase ‘or rotation of the dresser’ is unclear.  Is the rotation reversal to the plate or the dresser?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al-7648409 in view of Paik-6910947.
	Horiguchi discloses Claim 22 (New): A method for dressing a polishing cloth (Abstract) applied to a polishing plate (111,112) using at least one dresser 700 including a dressing element disposed on a first side of the at least one dresser, the method comprising: disposing at least one pin wheel (114, at 5, Fig 27, gears described col. 16, line 7)) at a periphery of the polishing plate to allow different relative rotation directions of the dresser and polishing plate; disposing the polishing cloth on the first side of the dresser col 15, line 60 –col 16, line 17); rotating the polishing plate in a first direction with a first relative rotational speed; rotating the at least one dresser in a second direction wherein the second direction is opposite the first direction (plates with cloths 111,112 are rotating in opposite directions therefore the dressers will be rotating in one of the opposite directions as the plate/cloth), contacting the polishing cloth with the dressing element 700; Page 4 of 22Filed August 25, 2020Attorney Docket No.: 815076 wherein the method for dressing is conducted for a desired time until determined to be sufficient.
	Horiguchi does not specifically disclose the speed of dresser vs plates/cloths, where the second relative rotational speed differs from the first relative rotational speed; or reversing the direction of rotation of the dresser at least once and forming a plurality of directionally independent asperities on the polishing cloth. 
	However, Paik teaches a dressing method of dressing polishing cloth/pad 400 with a dresser 108 by rotating the polishing pad in a first direction at a first speed and rotating the dresser in opposite directions and at various speeds to achieve variable directional bias of asperities 320 on the pad so that the asperities are not uni-directional which blocks slurry flow (col 8, lines 1-11). Paik at col 8, lines 12-29 teaches that dressing the pad/cloth at variable speeds and rotational directions 420,460, provides correct roughness and prevents uni-directional asperity bias.  Therefore, to use different .
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4,8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s arguments drawn to the ‘Election by Original Presentation’ is not persuasive.  Applicant changed the scope of the claims by adding in scope, the addition of polishing a wafer, in the original method of dressing a polishing cloth claims.   The amendment sets forth (A)- distinction (1A-not overlapping, 1B-not obvious variants and 1C- different mode of operation) and (B) – serious burden.
	On page 8, Applicant alleges that Examiner’s reasoning (1A-not overlapping) that “the original claims do not include the scope of polishing a wafer” is incorrect because Applicant says “the original claim included ‘….the method comprising’ and because ‘comprising’ does ‘not exclude additional method steps’ then the additional ‘method step of polishing a wafer’ was in fact included and within the scope of original claim. Applicant repeats this erroneous argument with the scope “changing direction of the polishing plate and dresser.”  Examiner totally disagrees with this fallacy. If that were true then any claim after First Action could add method steps that totally change the scope of invention because the phrase “method steps comprising:” was used.  Would the scope of a claim drawn to a method of dressing be unchanged if Applicant added “a further step of removing the dresser and placing dresser on a spindle of a truing device and truing the dresser with a grinding wheel comprising……?”  Of course the scope would be changed with additional method steps not commensurate with original scope even though “comprising” was used.  The Examiner agrees that the term “comprising” does not exclude additional method steps but ONLY additional method steps that are related to original scope.
	On page 8, Applicant alleges Examiner omitted language relevant to the identification of distinct inventions. The claim was drawn to dressing a polishing cloth now it is drawn to dressing the cloth and polishing a wafer with the polishing cloth.  The Examiner didn’t omit anything of consequence, however.  The method steps are dressing and now dressing and polishing a wafer. Regardless that the cloth is dressed and then used for polishing does not exclude the new claim from being shown to be patentably distinct from original claims.  First, it is pointed out that method steps are not necessarily in any claimed order.  Although the claim shows an order of steps, it is not limited to the step of ‘polishing a wafer with the cloth’ to happen after dressing the cloth.  Secondly,  the original claim of ‘dressing a polishing cloth’ does not limit the cloth to polishing a certain workpiece.  Polishing cloths can be used to polish an infinite number of workpieces, not limited to ‘a semiconductor wafer.’  Applicant received an Affirmation of Examiner rejection from the Board on 5-1-20 (with New Grounds of rejection) and now Applicant is trying to change the claims in light of New Grounds of rejection.  However, this amendment of adding the step of polishing a specific workpiece changes the scope of original claims since the cloth had no specifically claimed intended use for any specific workpiece and therefore those claims are restricted by original presentation.  
On page 9, Applicant argues that ‘dressing the polishing cloth’ is a ‘preliminary step’ of polishing a wafer. That is intended use of the cloth not originally disclosed in the claims.  Although the specification shows intended use of the cloth this was not a limitation of the original claims. Also, the argument to a ‘preliminary step’ is not persuasive as the claims do not necessarily dictate a specific order of steps, wherein the cloth is dressed and then used to polish a wafer.  Obviously the cloth is used to polish wafers before being dressed.
	The distinctness that claims: A) do not overlap is upheld since the original claims are not necessarily for polishing a semiconductor wafer and the original claims are only drawn to dressing a cloth and not specifics about the use of that cloth after dressing; B) they are not obvious variants since a polishing cloth is not obviously only used for polishing a semiconductor wafer.  Any number of workpieces can be polished with a polishing cloth and therefore it is not ‘obvious’ that a polishing cloth is necessarily for polishing a semiconductor wafer; C) the claims have different mode of function wherein the original claims are not specifically used for wafer polishing and therefore the polishing cloth can have a different function of polishing a workpiece other than a semiconductor wafer.
	Arguments on pages 10-14 drawn to ‘No serious burden to Examiner’ is not persuasive. Claims drawn to dressing a pad have a separate and non-overlapping search from method steps of polishing a wafer.  This is indeed a serious and unnecessary burden placed on the Examiner who did not search in the field of polishing wafers which is a separate and extensive search.  
Applicant received a full prosecution of the original claims, including a review by the Patent Trial and Appeal Board.  The Board upheld rejection with a new grounds of rejection.  Applicant now is changing the scope of the invention to try and another full prosecution on a distinct invention.  The amendment is shown to be distinct from original scope of claims and the search would be a serious burden on the Examiner as the field of searching for polishing a wafer is a totally different field of searching for dressing a cloth.  Although there are patents found in both fields of endeavor, because the patented claims include polishing a wafer and dressing a polishing cloth/pad, this not prove that there is no serious burden on Examiner.  The searching in the doubleside polishing pad areas (B24B 7/17 and 37/08) was necessary to find teachings on doubleside pads/plates that could be dressed but not necessary for polishing semiconductor wafers.  
The field of search did not include an extensive and comprehensive field of search that would now be necessarily with the new scope of claims including polishing a semiconductor wafer. And therefore, Examiner upholds that the new claim limitations drawn to polishing a semiconductor wafer changes the scope of the invention AND increases the necessary field of search for new claim limitations.
Arguments drawn to Caspers is moot as Caspers is no longer used in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
January 28, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723